Citation Nr: 0327120	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  94-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board remanded the appeal in March 1996.  In a decision 
dated in September 1998, the Board denied the veteran's claim 
for service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 1999, the Court vacated the 
Board's decision, granting a joint motion for remand.  Copies 
of the Court's order and the joint motion have been included 
in the claims file.  


REMAND

The Board has determined that additional development is 
required in this appeal.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should contact the Lebanon VA 
Medical Center and request copies of all 
records relating to treatment of the 
veteran from 1995 until the present, 
including records relating to a period of 
hospitalization in October 2002.  

2.  After obtaining these records, the RO 
should forward these records, together 
with the claims file, to the examiners 
who conducted the February 2003 VA 
psychiatric evaluation.  The examiners 
are requested to consider these records, 
together with the claims file, including 
the June 2003 report from the private 
psychologist, and offer another joint 
opinion, supported adequately by reasons 
and bases, as to whether a diagnosis of 
PTSD is appropriate for this veteran.  If 
it cannot be determined that the veteran 
currently has PTSD on a medical 
scientific basis, and without invoking 
processes related to guesses or judgments 
based upon mere conjuncture, the 
examiners should clearly and specifically 
so specify in the examination report.  If 
either of the examiners is no longer 
available, one of the examiners may 
respond to this request.  

3.  If, and only if, neither of the 
examiners who accomplished the February 
2003 VA examination are available, the 
veteran should be afforded an additional 
VA psychiatric evaluation for the 
specific purpose of determining whether a 
diagnosis of PTSD can be made.  The 
claims folder should be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should offer an opinion, 
supported by adequate reasons and bases, 
as to whether a diagnosis of PTSD is 
appropriate for this veteran.  If a 
diagnosis of PTSD cannot be made on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjuncture, 
the examiner should clearly and 
specifically so specify in the 
examination report.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental 


statement of the case and afforded the 
appropriate time to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



